BASKIN, Judge
(dissenting).
The majority holds that “appellate review offers an adequate remedy” for correcting an erroneous judgment. If that proposition disposed of the issue before us, section 38.10, Florida Statutes (1989), and rule 1.432, Florida Rules of Civil Procedure, would be unnecessary. Where, as here, petitioner has articulated a reasonable fear that she will not receive a fair trial, Florida law mandates recusal of the trial judge. By waiting until the end of trial to set forth her complaints based on her reasonable fears, a litigant forfeits her bias objection. Lawson v. Longo, 547 So.2d 1279 (Fla. 3d DCA 1989). Petitioner has correctly employed the procedures for recusal; her constitutional right to a fair trial should rest not on the empathy of trial — or even appellate — judges, but on the remedy available to all reasonably fearful litigants. This court should not curtail Mrs. Nateman’s exercise of her rights.
For the sake of maintaining uniformity with this court’s prior decisions, I would grant en banc review and afford petitioner the relief she requests.
BARKDULL, J., concurs.